Case 1:17-cv-00374-LPS Document 733 Filed 06/26/20 Page 1 of 2 PagelD #: 17712

PHILLIPS, MCLAUGHLIN & HALL, PA.

ATTORNEYS AT LAW
WON &. PHILLIES, JF. PENNS TLYANIA AVE. AND BHDOM SF.
LIGA ©. MCL AUNSHE INE

POON, BOOM STRERT
JAMES. HALL

 

DAVID A. RIL gonme+s WILMINGTON, BEL AWARE paigcaes
MEGAN ©. HANEY

TODD L.. GOOOMAN PSOE it ets

PALL S. SEWARD. {GS GES FY

pbdelawcon
ALEO MEMBER OF
‘PENNEY LVANIA HAR
“HEW JERSEY BAR
'MARYLANID GAR

June 19, 2020

VIA CM/ECF Redacted Public Version
The Honorable Leonard P. Stark

United States District Court

844 North King Street

Wilmington, DE 19801

Re: Bristol-Myers Squibb Company, et al. v. Aurobindo Pharma USA Inc., et al.
C.A. No. 17-374-LPS (D. Del.) (Cons.)

Dear Chief Judge Stark,

Defendant Unichem Laboratories Ltd. (“Unichem”) opposes Plaintiffs’ attempt to require
Unichem to provide advance notice of market launch for at least two reasons.

First, Plaintiffs’ request seeks Unichem’s confidential business information, which
Unichem contends is improper and objectionable for the reasons set forth in defendant
Sigmapharm’s letter of June 18, 2020 (D.L. 727).

Second, Plaintiffs’ request is premature as to Unichem. Plaintiffs’ letter contains a critical

OFTOr, 11 that (SRS SAREE REA SoS Ta Se aE RNS ST]

As such, Unichem submits that the Court should deny Plaintiffs’ request as both improperly
seeking Unichem’s confidential business information and as premature. Unichem looks forward

to addressing this matter in greater detail during this afternoon’s status teleconference with the
Court.
Case 1:17-cv-00374-LPS Document 733 Filed 06/26/20 Page 2 of 2 PagelD #: 17713

The Honorable Leonard P. Stark
June 19, 2020
Page 2 of 2

Respectfully,
/8/ David A. Bilson

David A. Bilson (#4986)
